Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holder et al. (US Patent No. 3,952,176). With regard to Claim 1, Holder discloses a button device comprising: a case (34) having a lateral face (side face of 34) and a guide protector (33) protruding from the lateral face of the case; and a button (35) disposed in the guide protector to be slidable, the button including: a button head (head of 35) disposed in the guide protector; and a button shaft (35a) passing through a hole (Fig. 5) in the case, the button head being inclined obliquely upward relative to the lateral face of the case. 
With regard to Claim 2, Holder discloses the guide protector having a step (where 35 is inserted) between an upper part (Fig. 5) and a lower part (Fig. 5) of the guide protector, the step being configured so that the upper part protrudes less than the lower part from the lateral face of the case. 
With regard to Claim 3, Holder discloses the button having a recess (in the middle of 35b) on an outer end face, the recess being recessed in an arc shape (Fig. 5) toward inside of the case. 
With regard to Claim 4, Holder discloses the button shaft of the button being inclined obliquely upward toward outside relative to the lateral face of the case with a predetermined inclination angle (Fig. 5). 
With regard to Claim 5, Holder discloses the button shaft of the button being located at a center part (Fig. 5) of an inner end face (Fig. 5) of the button head. 
With regard to Claim 6, Holder discloses the button shaft of the button being displaced at a place other than a center part (Fig. 5) of an inner end face (Fig. 5) of the button head in the lateral face of the case. 
With regard to Claim 21, Holder discloses the guide protector being disposed at a 2 o'clock or a 4 o'clock position of a timepiece (Fig. 5) when the button device is placed on the timepiece. 
With regard to Claim 22, Holder discloses  timepiece (Fig. 5) comprising the button device.



Allowable Subject Matter

Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references fail to teach, disclose, or suggest, either alone or in combination, regarding Claim 7, the first guide protector and the second guide protector are disposed side by side on the lateral face of the case, in the first guide protector, a first button is disposed to be slidable, in the second guide protector, a second button having a substantially same size of the first button is disposed to be slidable, the first button includes a first button head disposed in the first guide protector, and a first button shaft passing through a first hole of the case, and the second button includes a second button head disposed in the second guide protector, and a second button shaft passing through a second hole of the case; regarding Claim 11, the button device further comprises a third guide protector, the first guide protector and the third guide protector are disposed side by side on the lateral face of the case, in the first guide protector, a first button is disposed to be slidable, in the third guide protector, a third button having an outer diameter smaller than an outer diameter of the first button is disposed to be slidable, the first button includes a first button head disposed in the first guide protector, and a first button shaft passing through a first hole of the case, and the third button includes a third button head disposed in the third guide protector, and a third button shaft passing through a third hole of the case; regarding Claim 15, the guide protector is a first guide protector, the first guide protector, a second guide protector and a third guide protector are disposed side by side on the lateral face of the case, in the first guide protector, the first button is disposed to be slidable, in the second guide protector, a second button is disposed to be slidable, in the third guide protector, a third button is disposed to be slidable, the first button includes a first button head disposed in the first guide protector, and a first button shaft passing through a first hole of the case, the second button includes a second button head disposed in the second guide protector, and a second button shaft passing through a second hole of the case, and the third button includes a third button head disposed in the third guide protector, and a third button shaft passing through a third hole of the case and in combination with the rest of the limitations of the base and intermediate claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having button devices with heads and shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833